Case 4:19-cr-00335-DPM Document6 Filed 09/03/19 Page 1of 3

U.S. DISTRICT COURT

   

EASTERN DISTRICT OF ARKANSAS
IN THE UNITED STATES DISTRICT COURT SEP 0 3 2019
EASTERN DISTRICT OF ARKANSAS "
N COURT
JA KOO BG
UNITED STATES OF AMERICA ) MES py ORMACK, CLERY
) No. 4:19CR80 A, Apt
Vv. )
) 18 U.S.C. § 1343
AMBER MICHELE DAVIS )

INFORMATION
THE UNITED STATES ATTORNEY CHARGES THAT:

COUNT ONE
A. BACKGROUND

At all material times:

1. The defendant, AMBER MICHELE DAVIS, was acquainted with John Rogers and
Individual 1.

2. AMBER MICHELE DAVIS and Rogers became romantically involved in
December 2015, and Rogers begin living with DAVIS shortly thereafter.

3. John Rogers was involved in the sale of fraudulent sports memorabilia.

4, At some point not long after Rogers and AMBER MICHELE DAVIS met, John
Rogers explained to DAVIS and Individual | that he was in trouble for committing fraud, including
the creation of memorabilia item forgeries.

5. On March 6, 2017, John Rogers pleaded guilty in the Northern District of Illinois,
Case No. 1:16-cr-00575, to his role in a scheme to defraud banks and individual investors out of
approximately $25,000,000.

B. THE CHARGE
From approximately May 2016 until approximately September 2017, in the Eastern District

of Arkansas and elsewhere, the defendant, AMBER MICHELE DAVIS, with intent to defraud,

 
Case 4:19-cr-00335-DPM Document 6 Filed 09/03/19 Page 2 of 3

voluntarily and intentionally participated in a scheme to defraud and to obtain money by false and
fraudulent pretenses and representations.
C. THE SCHEME

The following occurred as a part of and in furtherance of the scheme:

1. At the direction of John Rogers, Individual 1 represented to various individuals in
the Eastern District of Arkansas and elsewhere that he had authentic sports memorabilia to sell.

2. In reality, the items were created from materials that were purchased and modified
to appear to be historic items.

3. AMBER MICHELE DAVIS’s role in the scheme was to help create and deliver
items, open financial accounts for the deposit of fraud proceeds, and withdraw money obtained
from victims.

A, The defendant, AMBER MICHELE DAVIS, was involved in the creation of
approximately 25 to 35 fake sports memorabilia items during her time working with John Rogers.

5. The fake items included two Super Bowl I footballs, three Boston Celtics
basketballs, at least two Notre Dame footballs, at least three baseballs associated with famous
athletes, at least three travel trunks attributed to different athletes, several pieces of memorabilia
related to the University of Arkansas, a John F. Kennedy briefcase, and invoices for six movie
prop guns.

6. Some of the money that Individual | made from selling the forged items for John
Rogers was sent to a bank account AMBER MICHELE DAVIS created at John Rogers’s direction

and another bank account belonging to AMBER MICHELE DAVIS.
Case 4:19-cr-00335-DPM Document6 Filed 09/03/19 Page 3 of 3

D. THE WIRE
On or about the following date, in the Eastern District of Arkansas, the defendant, AMBER
MICHELE DAVIS, having participated in the above-described scheme to defraud and to obtain
money by false and fraudulent pretenses and representations, for the purpose of executing and in

order to effect the scheme, knowingly caused the following wire.

 

Count Date Amount Wired From Wired To

 

1 8/3/2016 $9,000.00 Paragon DAVIS’s
Auctions.com LLC | account at
(account at Bank of | Arkansas Federal
America) Credit Union

 

 

 

 

 

 

 

All in violation of Title 18, United States Code, Section 1343.
FORFEITURE ALLEGATION
Upon conviction of Count 1 of this Information, the defendant, AMBER MICHELE
DAVIS, will forfeit, under Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United
States Code, Section 2461(c), all property, real or personal, which constitutes or is derived from
proceeds traceable to the offense.

CODY HILAND
United States Attorney

By: (meer OM KE

CAMERON C. McCREE (2007148)
Assistant U.S. Attorney

P.O. Box 1229

Little Rock, Arkansas 72203

(501) 340-2624
Cameron.McCree(@usdoj.gov

 
